DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 8: “smaller that” should be corrected to - -smaller than- -;
Claim 7, line 8: “smaller that” should be corrected to - -smaller than- -;
Claim 12, line 3: “smaller that” should be corrected to - -smaller than- -;
Claim 15, line 8: “engages a pin” should be corrected to - -engage a pin- -;
Claim 15, line 10: “includes am” should be corrected to - -includes an- -Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 7,934,939).
Regarding claim 1: Chen teaches a coaxial connector assembly 10 (Fig. 1), comprising: a first plurality of first coaxial connectors 16 mounted within a shell (at 11; Fig 3), the shell defining a plurality of electrically isolated cavities 14, each of the first coaxial connectors 16 being located in a respective cavity 14 (Fig. 3); a plurality of first coaxial cables (e.g. rear of cavities 14 show two cables; Fig. 1), each of the coaxial cables attached to a respective one of the first coaxial 17; see Fig. 14 and Col. 9, lines 40-45) mounted within the shell (at 11; Fig 3), the second coaxial connector being smaller that the first coaxial connectors (see Fig. 14); and a second coaxial cable (e.g. rear of male connector 13; Fig. 1) attached to the second coaxial connector (see Figs. 1-2), the second coaxial cable being smaller than the first coaxial cables (see Figs. 1-2).  
Regarding claim 4: Chen teaches all the limitations of claim 1 and further teaches further comprising a plurality of first protective boots (e.g. rear of 12; Fig. 14) and a second protective boot (e.g. rear of at 13; Fig. 14), wherein each of the first protective boots is associated with a respective one of the first coaxial cables and the second protective boot is associated with the second coaxial cable (see Fig. 14).  
Regarding claim 5: Chen teaches all the limitations of claim 4 and further teaches wherein the second protective boot is positioned radially inwardly from the first protective boots (see Fig. 1).  
Regarding claim 6: Chen teaches all the limitations of claim 5 and further teaches wherein the second protective boot (e.g. rear of at 13; Fig. 14) includes a narrower section and a wider section (see Fig. 1 for the second protective boot having narrower and wider sections), and wherein the narrower section is positioned directly radially inwardly from the first protective boots (e.g. the first protective boot, rear of 12, is located on radially outward ends; Fig. 1).  

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasick (US 10,498,061).
Regarding claim 10: Blasick teaches a coaxial connector assembly 100, comprising: a first plurality of first coaxial connectors 200 mounted within a shell 104 (Fig. 1), the shell defining a plurality of electrically isolated cavities 170, each of the first coaxial connectors being located in a respective cavity (see Fig. 4); a plurality of first coaxial cables 202, each of the coaxial cables attached to a respective one of the first coaxial connectors (see Fig. 4); wherein the shell 104 174 on a forward-facing surface configured to mate with a receiving recess on a mating coaxial connector assembly (see Fig. 4).  
Regarding claim 11: Chen teaches all the limitations of claim 10 and further teaches wherein the first coaxial connectors 200 define a square (see Fig. 1), and wherein the orientation protrusion is located between two adjacent first coaxial connectors (see Fig. 1).  

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2003/0216072).
Regarding claim 15: Kato teaches a coaxial connector assembly 2 (Fig. 1), comprising: a first plurality of first coaxial connectors 29 mounted within a shell 3 (Fig. 1), the shell 3 defining a plurality of electrically isolated cavities (see Fig. 5), each of the first coaxial connectors being located in a respective cavity (see Fig. 6); a plurality of first coaxial cables 1, each of the coaxial cables attached to a respective one of the first coaxial connectors (Fig. 6); and a toggle assembly 42 having a latch (at 43; Fig. 2) pivotally connected with the shell (Fig. 2), wherein the latch is configured to engages a pin 23 on a mating coaxial connector assembly to secure the mated assembly in position (see Fig. 2); wherein the toggle assembly includes an L-shaped handle 44a that is fixed relative to the latch (see Fig. 2), and wherein the handle includes a slot (e.g. below 44a; Fig. 2) positioned and configured to receive a tool to facilitate securing and/or unsecuring of the latch (e.g. a finger would be used to facilitate securing and unsecuring).  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,934,939), in view of Ding (US 2020/0006893).
Regarding claim 2: Chen teaches all the limitations of claim 1.
Chen does not explicitly teach wherein the first plurality of coaxial connectors comprises four first coaxial connectors.  
Ding teaches a first plurality of coaxial connectors 103 comprises four first coaxial connectors (see Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first plurality of coaxial connectors comprises four first coaxial connectors as taught by Ding into the electrical connector assembly of Chen in order to achieve the advantage of providing four connectors that can mate with four associated mating connectors.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blasick (US 10,498,061), in view of Chen (US 7,934,939).
Regarding claim 12: Blasick teaches all the limitations of claim 11.
Blasick does not explicitly teach further comprising: a second coaxial connector mounted within the shell, the second coaxial connector being smaller than the first coaxial connectors; and a second coaxial cable attached to the second coaxial connector, the second coaxial cable being smaller than the first coaxial cables.  
13 mounted within a shell 11, the second coaxial connector 13 being smaller that first coaxial connectors 16 (see Fig. 1 and 14); and a second coaxial cable attached to the second coaxial connector, the second coaxial cable being smaller than the first coaxial cables (see Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a second coaxial connector mounted within the shell, the second coaxial connector being smaller than the first coaxial connectors; and a second coaxial cable attached to the second coaxial connector, the second coaxial cable being smaller than the first coaxial cables as taught by Chen into the electrical connector assembly of Blasick in order to achieve the advantage of providing different type of connectors within a same shell.
Regarding claim 13: Blasick, in view of Chen, teaches all the limitations of claim 12 and Blasick further teaches wherein the first plurality of coaxial connectors 200 comprises four first coaxial connectors (see Fig. 1).  

Allowable Subject Matter
Claim 3, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7: allowability resides at least in part with the prior art not showing orfairly teaching a coaxial connector assembly wherein the four first coaxial connectors and the second coaxial connector are disposed in a cruciform arrangement, and wherein the second coaxial connector is positioned at an intersection of the cruciform arrangement; this in combination with the remaining limitations of the claim. 
Regarding claims 8-9: are allowable based on their dependency on claim 7.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors comprising at least 2 different connectors and cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833